Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
This office action is in response to the amendment and remarks filed 1/28/2022.
Claims 1 and 2 have been amended; support is found in [0004].
Claims 3-4 and 15-16 have been cancelled.
Claims 1, 2, 5-14, 17 and 18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 8-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daigaku et al (US 2008/0248231 A1) in view of Terashima et al. (US 2010/0221585 A1).

As to claim 1 and 7, Daigaku et al. discloses a pressure-sensitive adhesive tape (title), comprising:
a first base material (32-liner substrate);
a pressure-sensitive adhesive layer (21) formed in a peelable manner on the first base material (figure 2); and 
a release liner (32-the other liner substrate) on the pressure-sensitive adhesive layer, wherein the pressure-sensitive adhesive layer contains a heat-weldable pressure-sensitive adhesive [0053], 
and a peel strength at 23°C at a time of peeling of the first base material from the pressure- sensitive adhesive layer is 2.00 N/50 mm or less [0146], (0.3-3 N/50mm).
Daigaku discloses the pressure sensitive adhesive tape as a single layer but does not disclose the pressure-sensitive adhesive layer is formed in a pattern to cover only part of the first base material.
Terashima et al. discloses a pressure sensitive adhesive and teaches that a pressure sensitive adhesive can be applied in different shapes such as a single layer, multiple layers or dots (figures 1-4, applies to claim 7 and 1).
It would have been obvious to one of ordinary skill in the art to change the pattern of the adhesive from a single layer to dots because these are known shapes for pressure adhesive layers.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  See MPEP 2143B.
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or 
As to claims 2 and 8, Daigaku et al. discloses a pressure-sensitive adhesive tape (title), comprising: 
a first base material (32);
a pressure-sensitive adhesive laminate (21) formed in a peelable manner on the first base material; and 
a release liner (32) on the pressure-sensitive adhesive laminate, wherein:
 the pressure-sensitive adhesive laminate includes a second base material (22) and pressure-sensitive adhesive layers (21) formed on both sides of the second base material; 
the pressure-sensitive adhesive layers contain a heat-weldable pressure-sensitive adhesive [0053],
and a peel strength at 23°C at a time of peeling of the first base material from the pressure- sensitive adhesive layer is 2.00 N/50 mm or less [0146] (0.3-3 N/50mm).
Daigaku discloses the pressure sensitive adhesive tape as a single layer but does not disclose the pressure-sensitive adhesive layer is formed in a pattern to cover only part of the first base material.
Terashima et al. discloses a pressure sensitive adhesive and teaches that a pressure sensitive adhesive can be applied in different shapes such as a single layer, multiple layers or dots (figures 1-4) (applies to claim 8 and 2).
It would have been obvious to one of ordinary skill in the art to change the pattern of the adhesive from a single layer to dots because these are known shapes for pressure adhesive 

As to claims 5 and 6, Daigaku et al. discloses the pressure-sensitive adhesive layer contains a pressure-sensitive adhesive having an acrylic polymer with a composition of over 60%, where the acrylic is a methacrylate [0054-57] which is a similar composition to that of the instant application therefore similar properties of swelling and tack would occur.  Therefore, it is deemed that the pressure-sensitive adhesive having a swelling degree for a nonaqueous electrolytic solution of from 5% to 200% is an inherent characteristic and/or property of the specifically disclose adhesive material.  In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

claims 9 and 10, Modified Daigaku et al. discloses the pressure-sensitive adhesive tape having different shapes but is silent to a ratio of an area of the pressure-sensitive adhesive layer to an area of the first base material is from 5% to 90%.
However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case it would be obvious to one of ordinary skill to alter the shape of the adhesion layer to cover the necessary area but not waste extra adhesive for use.

As to claims 11 and 12, Daigaku discloses the pressure-sensitive adhesive layer has a thickness of from 20-70 micrometers thus overlapping the claimed range of 1 micrometer to 30 micrometers.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As to claims 13 and 14, Daigaku et al. discloses the adhesive as disclosed above and further teaches the addition of a rosinic tackifier as the applicant does [0016]. Therefor it is deemed that the pressure-sensitive adhesive layer has a tack value at 25°C of 10 N or less is an inherent characteristic and/or property of the specifically disclosed adhesive material. In this respect, MPEP 2112 sets forth the following:
*Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
* When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
* “Products of identical chemical composition cannot have mutually exclusive
properties.” A chemical composition and its properties are inseparable. Therefore, if the prior
art teaches the identical chemical structure; the properties applicant discloses and/or claims are
necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

As to claims 17 and 18, Daigaku discloses the pressure sensitive adhesive tape as is discussed above, the limitations of “is used by being bonded to a separator at a time of production of a nonaqueous secondary battery” is a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.) In this case, the structure is the adhesive tape.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Daigaku is non-analogous art.
The claimed invention is drawn to a pressure sensitive adhesive tape.  MPEP 2111.02.  Thus, it would be acceptable to look at any pressure sensitive adhesive for prior art.
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In claim 1, the intended use of “for a battery” is not given patentable weight.
Also noted that Daigaku, Terashima and applicant’s claims are drawn to pressure sensitive adhesive tape (titles).
Applicant is arguing that the art is not in the same field of the endeavor.
The field of endeavor is an adhesive tape.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727